DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20, filed on 8/16/19, remain in the application for prosecution thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 15, the term “plasmas” is not an oxidizing agent or nitriding agent but may utilize as such.  The Examiner suggest deletion of the terms to overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,6-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222).
Gage et al. (2012/0024403) teaches an inorganic coke resistant coatings to prevent aircraft fuel system fouling.  Gage et al. (2012/0024403) teaches applying a ceramic acting (30) to at least a portion of a fuel system conduit (14/26) for reducing fuel coking (abstract and Figs. 1-3).  The coating is applied by vapor deposition either chemical or physical [0010].
Gage et al. (2012/0024403) fails to teach the vapor deposition to be an ALD process.

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Gage et al. (2012/0024403) process to form the ceramic coating by ALD as evidenced by RU 2630733 with the expectation of achieving similar success, i.e. a ceramic coating on interior conduits.
Gage et al. (2012/0024403) in combination with RU 2630733 fail to teach a cleaning process prior to the vapor deposition coating.
Meehan et al. (2016/0298222) teaches before forming a thermal barrier coating on a metal part, laser cleaning the surface to remove oxides and debris form the surface (abstract and Fig. 4).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Gage et al. (2012/0024403) in combination with RU 2630733 process to include a cleaning pretreatment step prior to the coating step as evidenced by Meehan et al. (2016/0298222) to produce a clean surface for the subsequent coating layer by removing debris and unwanted oxides thereon.  
Regarding claim 2, Gage et al. (2012/0024403) teaches an aircraft fuel system (14) [0012].
Regarding claim 3, Gage et al. (2012/0024403) teaches a conduit (26) and the coating (30) on the interior thereof.  RU 2630733 teaches a similar method whereby protection of pump interior surfaces by coating with ALD.

Regarding claim 6, Meehan et al. (2016/0298222) teaches before forming a thermal barrier coating on a metal part, laser cleaning the surface to remove oxides and debris form the surface (abstract and Fig. 4)
Regarding claim 7, Meehan et al. (2016/0298222) teaches before forming a thermal barrier coating on a metal part, laser cleaning the surface to remove oxides and debris form the surface (abstract and Fig. 4) which would be inclusive of a basic cleaning or sonication cleaning.
Regarding claim 8, Gage et al. (2012/0024403) teaches the protective ceramic coating includes nitrides and titanium aluminum nitride [0017].
Regarding claim 9, Gage et al. (2012/0024403) teach the ceramic coating to prevent or reduce coking of the surface (abstract).
Regarding claims 10 and 20, Gage et al. (2012/0024403) teaches the coating thickness to be 1-10 microns (1,000-10,000 nanometers) [0011].
Regarding claims 11 and 20, the prior art fails to teach the thickness variation of less than 5% or 50%.  While the Examiner acknowledges this fact, the Examiner takes the position that one skilled in the art would strive for minimal to no variance of the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) still further in combination with JP-2003013745.
Features detailed above concerning the teachings of Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222).
Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) fails to teach the conduit substrate to include stainless steel.
 JP-2003013745 teaches a carbon resistant surface coating on a stainless steel or alloy steel to reduce coking thereon (abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) by forming the coke resistant coating on a stainless steel substrate as evidenced by JP-2003013745 with the expectation of achieving similar success.

Claims 12,13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (2012/0024403) in combination with RU 2630733 further in combination .
Features detailed above concerning the teachings of Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222).
Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) fails to teach the precursor materials, reactant materials, forming more than one layer (laminated stack) and annealing.
Fenwick et al. (20170314125) teaches forming a laminated stack comprising a first and second layer by ALD processing whereby the TMA is utilized to form aluminum oxide and the ALD process is formed by introducing a first precursor gas, purging and then introducing a reactant gas including water or ozone to form the aluminum oxide layer and annealing after formation (abstract, claims 1,2,5,8 and 12).
Regarding claims 12 and 15, Fenwick et al. (20170314125) teaches using TMA which is a tris(alkyl aluminum) and the purity is silent and hence would be suggestive of 100% pure (claim 8).
Regarding claim 13, Fenwick et al. (20170314125) teaches the reagent is a water or ozone (claim 8).
Regarding claim 16, Fenwick et al. (20170314125) teaches a nano-laminate stack having a first and second layer (claim 1) and alternating them to produce a desired thickness.

	Regarding claim 18, Fenwick et al. (20170314125) teaches annealing the stacked layers (claim 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) further in combination with Forbes et al. (2008/0121962).
Features detailed above concerning the teachings of Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222).
Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) fails to teach the reactant material being a nitriding agent including ammonia, nitrogen, hydrazine or combinations.
Forbes et al. (2008/0121962) teaches ALD deposition of aluminum nitride using TMA and a nitrogen reactor such as ammonia [0069] in application including aircraft systems [0103].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Gage et al. (2012/0024403) in combination with RU 2630733 further in combination with Meehan et al. (2016/0298222) process to substitute a nitrogen reactant for the oxygen reactant in forming AlN vs AlO as evidenced by Forbes et al. (2008/0121962) with the expectation of achieving similar success in forming an ALD coating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715